Citation Nr: 1519949	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left heel spur.

3.  Entitlement to service connection for right foot plantar fasciitis.

4.  Entitlement to a higher initial rating in excess of 10 percent for service-connected left foot plantar fasciitis.

5.  Entitlement to an increased rating for a service-connected cervical spine; arthritis of cervical spine; spinal stenosis (cervical spine disability), rated as 30 percent disabling from August 3, 2012 and 20 percent disabling from January 23, 2014, to included considering whether it was appropriate to reduce the rating.

6.  Entitlement to an increased rating in excess of 30 percent for service-connected lumbar strain; degenerative disk disease (DDD), lumbar spine; DDD with thoracic spine curvature with spinal stenosis and moderate spondylosis (lumbar spine disability).

7.  Entitlement to an increased rating in excess of 20 percent for left upper extremity radiculopathy, associated with the cervical spine disability.

8.  Entitlement to an increased rating in excess of 20 percent for right upper extremity radiculopathy, associated with the cervical spine disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, with a period of verified service from March 1981 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A November 2012 rating decision increased the disability rating for the cervical spine disability to 30 percent effective August 3, 2012, denied service connection for right foot plantar fasciitis and sleep apnea, and confirmed and continued a previous denial of left heel spur syndrome.  An April 2013 rating decision granted service connection for left foot plantar fasciitis and assigned a noncompensable rating effective August 3, 2012.  A February 2014 rating decision continued a 20 percent disability rating for the lumbar spine disability, continued a 30 percent disability rating for the cervical spine disability, continued a 20 percent disability rating for right upper extremity radiculopathy, continued a 20 percent disability rating for left upper extremity radiculopathy, and denied entitlement to TDIU.

In August 2013, during the pendency of appeal, the RO increased the rating for the left foot plantar fasciitis to 10 percent, effective August 3, 2012.  This decision constitutes a partial grants of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In addition, in June 2014, also during the pendency of appeal, the RO decreased the rating for the cervical spine disability to 20 percent, effective January 23, 2014.  Although the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal for an increased rating for the cervical spine disability because the increased rating claim covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

Finally, the Board notes that the record reflects that the claim for service connection for service connection for left heel spur syndrome was previously considered and denied in an August 1997 rating decision.  While this would normally require the Board to consider the threshold step of whether the Veteran had submitted new and material evidence to reopen the claim, in the present case, the Veteran submitted additional relevant service records consisting of service treatment records (STRs) after the August 1997 rating decision.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c).  Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.

The issues of entitlement to service connection for right foot plantar fasciitis, an increased rating for the cervical spine disability, an increased rating for the lumbar spine disability, increased ratings for radiculopathy of the left and right upper extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of combined obstructive and central sleep apnea, and the evidence is in relative equipoise on the question of whether the sleep apnea is related to service.

2.  The Veteran does not have a current diagnosis of a left heel spur.

3.  For the entire appeal period, the service-connected left foot plantar fasciitis is manifested by pain on use and use of shoe inserts, with no findings of Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries.  

4.  In a June 2014 rating decision, the RO reduced the Veteran's rating for the cervical spine disability from 30 percent to 20 percent, effective January 23, 2014.  The 30 percent disability rating for the cervical spine disability had been in effect for less than five years and the overall compensation paid to the Veteran remained unchanged at 90 percent; however, the medical evidence does not show an improvement in the disability or an improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a left heel spur have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for the service-connected left foot plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Codes 5299, 5276 (2014).

4.  The reduction of the rating for the service-connected cervical spine disability from 30 percent to 20 percent, effective January 23, 2014, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in August 2012 and February 2013, prior to the adjudication of the claims for service connection for sleep apnea and a left heel spur, an increased rating for foot plantar fasciitis.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters provided notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for service connection for sleep apnea and a left heel spur, an increased rating for left foot plantar fasciitis.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for sleep apnea and a left heel spur, an increased rating for left foot plantar fasciitis, and the duty to assist requirements have been satisfied with regard to these claims.  VA medical records and private provider medical treatment records are associated with the claims file.  Lay statements in support of the Veteran's claims are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in May 1997, October 2012, February 2013, and January 2014 to obtain medical evidence regarding the nature and etiology of the claimed sleep apnea, left heel spur, and left foot plantar fasciitis.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms, diagnoses, and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to these claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims for service connection for sleep apnea and a left heel spur, and for an increased rating for the left foot plantar fasciitis.

II.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Sleep Apnea

The Veteran contends that he has experienced sleep problems for many years, including while on active duty.  He states that he talked to a doctor about the issue, but could not find any records.  See the August 2012 statement.

The evidence of record indicates that the Veteran has a current diagnosis of combined obstructive and central sleep apnea.  VA treatment records show that the Veteran was diagnosed with combined obstructive and central sleep apnea in February 2006, that he was treated with a continuous positive airway pressure (CPAP) machine, and that he continues to use the CPAP machine nightly for the sleep apnea.  Thus, the current disability requirement for service connection for sleep apnea is satisfied.  

The evidence is in relative equipoise on the issue of whether the sleep apnea is etiologically related to active service.  The Veteran's service treatment records (STRs) indicate that the Veteran did not report having frequent trouble sleeping or symptoms of sleep apnea in his Army entrance examination in February 1981.  Similarly, examinations conducted in August 1983, June 1986, June 1990, and September 1994 are silent for complaints, diagnosis, or treatment for sleep apnea.  The Veteran's separation and retirement examination conducted in December 1996, however, reveals that the Veteran reported having frequent trouble sleeping.  The Veteran reported that he had been having trouble sleeping for at least 5 years, that he slept approximately 4 hours per night, and that his sleep was restless.  The examiner indicated that the Veteran had difficulty sleeping on most nights, that he seemed to make up for lost sleep at the end of the week, and the issue had been occurring for 4 years. 

Post-service VA treatment records indicate that in November 2005, the Veteran reported that his snoring was becoming worse and that he fell asleep while waiting at red stop light.  He also indicated that his wife stated that he stopped breathing at night.

In February 2006, the Veteran underwent a VA sleep evaluation.  He reported symptoms of snoring, morning fatigue, headaches, and leg aches, and that his symptoms had worsened over the last 2 years.  He also reported getting 5-6 hours of sleep per night.  After a nocturnal sleep study, the Veteran was diagnosed with combined obstructive and central sleep apnea, and treated with a nasal CPAP machine.

VA treatment records from August and November 2011 indicated that the Veteran reported that he continued to have symptoms of tiredness in spite of trying to be compliant with CPAP.

In August 2012, the Veteran's wife, Mrs. A.M., submitted a lay statement regarding the Veteran's sleep apnea.  She stated that the Veteran has had trouble sleeping since the late 1980s, that he snores loudly, and several times a night stops breathing for approximately 6-10 seconds at a time.  She also stated that over the years his snoring has gotten worse, as his other medical problems have made exercise difficult or impossible so his weight has increased.  A.M. stated that the Veteran sometimes fell asleep while stopped at a red light when driving, and that he once scratched a school bus while parking because he fell asleep while backing into the parking spot.  A.M. reported that the veteran has been wearing his CPAP machine nightly since being diagnosed with sleep apnea, with some success and never traveling without the CPAP.

In October 2012, the Veteran had a VA sleep apnea examination.  He reported that he could never sleep and would get only 2 hours of sleep per night during active service, waking 2-3 times per night due to noise or his wife nudging him.  He also reported that the CPAP machine worked well.  The examiner indicated that the Veteran had persistent daytime hyper somnolence, which was a symptom of his sleep apnea.  The examiner reported that he could not determine whether the sleep apnea was incurred in or caused by an in-service injury, event, or illness without resorting to mere speculation.  The examiner's reasoning was that the Veteran was diagnosed with mixed sleep apnea of both obstructive and central, and his vague complaints on separation from active duty could be due to a wide variety of issues, including insomnia, restless leg, shift workers, lung, allergy, relationship issues, urinating, noise problems, or other extraneous issues.  The examiner further explained that it could only be speculated as to why the Veteran was able to make up his sleep at the end of the week, and whether that could be related to obstructive or central sleep apnea.  Finally, the examiner noted that the Veteran gained weight after service, aged, is male, and had a neck circumference of 17+ inches, all of which contributed to the conclusion that it could only be speculated if the Veteran's vague "difficultly sleeping" complaints upon separation were related to the current sleep apnea.

In this case, the Veteran's lay statements and the Veteran's wife's lay statements are found to be credible.  The Veteran's statements have been consistent and are consistent with the evidence of record.  The Veteran is competent to describe his observable symptoms of not sleeping through the night and feeling tired during the day, and the Veteran's wife is competent to describe observable symptoms of snoring and not breathing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are also underscored by the medical evidence of record.  The Board finds it particularly significant that the Veteran reported having sleeping troubles in his December 1996 separation exam.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's sleep apnea was incurred in or caused by an in-service injury, event, or illness.  The Board finds that the Veteran's statements regarding the sleep apnea in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by medical evidence of record.  

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds the onset of the sleep apnea was during service and service connection for sleep apnea is warranted.




Service Connection for a Left Heel Spur

The Veteran contends that he was diagnosed with a left heel spur in service.  See the August 2012 statement.

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a left heel spur or left heel spur syndrome.  The Veteran underwent a VA foot examination in October 2012.  X-rays of the Veteran's left foot were obtained, and the reviewing radiologist indicated that there were no significant heel spurs present.  In April 2013, a medical opinion addendum was obtained, in which the reviewing examiner clarified that there were no heel spurs evidenced on the October 2012 x-rays.

The Veteran contends generally that he has a left heel spur, based on his in-service diagnosis of a left heel spur.  The Board finds that although the Veteran is competent state that he has a previous diagnosis, he is not competent to diagnose a current heel spur.  Indeed, such a diagnosis requires interpretation of symptoms interpretation of x-ray evidence; See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran has not identified or submitted any medical evidence establishing a current diagnosis of a left heel spur at any time after active service.  

The Board also finds that the VA examiners' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The October 2012 VA examiner's opinion was rendered after review of the file, solicitation of the Veteran's medical history, and a physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The April 2013 medical opinion was provided based on review of the October 2012 examination report.  Both VA examiners provided the facts and rationale on which they based their opinions.  

Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis a left heel spur or heel spur syndrome.  The Board carefully considered May 1994 STRs that show diagnosis of a calcaneal spur.  The Board notes, however, that in his December 1996 separation examination, the Veteran's feet were found to be normal and he reported that he did not have foot trouble.  The Board has also considered a May 1997 VA examination that noted heel spur syndrome.  The Board finds it significant, however, that an April 1997 VA examination report indicates that the Veteran had x-rays done that showed no evidence of any heel spur, and that the doctor told him that he probably had some bursitis in the left heel.  There is no lay or medical evidence to suggest that the Veteran's bursitis is related to service.

Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a left heel spur.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a left heel spur is denied.

III.  Increased Ratings Claim

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, when a veteran appeals an initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Under Diagnostic Code 5276, acquired flatfoot (pes planus), a zero percent evaluation is assigned for mild flatfoot where symptoms are relieved by a built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 10 percent rating is warranted for moderate bilateral or unilateral flatfoot with weight-bearing line over medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A 20 percent rating is warranted for severe unilateral flatfoot where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  

A 30 percent rating is warranted for severe bilateral flatfoot where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 30 percent rating is also warranted for pronounced unilateral flatfoot where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

A 50 percent rating is warranted for pronounced bilateral flatfoot where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Diagnostic Code 5277 is for bilateral weak foot, a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation and weakness.  The underlying condition will be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Diagnostic Code 5278 is for acquired claw foot (pes cavus).  Diagnostic Code 5279 is for metatarsalgia.  Diagnostic Code 5280 is for unilateral hallux valgus.  Diagnostic Code 5281 is for unilateral hallux rigidus.  Diagnostic Code 5282 is for hammer toe.  Diagnostic Code 5283 is for malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5278-5283.

Finally, Diagnostic Code 5284 is for other foot injuries, with a moderate injury warranting a 10 percent rating, a moderately severe injury warranting a 20 percent rating, and a severe injury warranting a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Higher Initial Rating for Left Foot Plantar Fasciitis

The Veteran's left foot plantar fasciitis is rated as 10 percent disabling, pursuant to Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).  Diagnostic Code 5299 refers to an unlisted disability of the foot.  Diagnostic Code 5276 refers to flatfoot, acquired.  

The Board has reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the left foot plantar fasciitis.  For a 20 percent rating under Diagnostic Code 5276, the unilateral flatfoot must be severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

The weight of the competent and credible evidence shows that for the entire period of the appeal, the Veteran had symptoms of pain on use of the left foot, and his symptoms could be partially relieved by shoe inserts.  

In an October 2012 VA examination, the Veteran reported that he has throbbing in his foot, particularly at the end of the day, and that he receives inserts for his foot issue, which helps.  He also reported that he had not had any surgeries or injections in his foot.  Upon examination, the Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  He was also not found to have bilateral weak foot, or any other pertinent physical findings, complications, conditions, signs, and/or symptoms.  X-rays were taken of the left foot, which showed no abnormal findings.  The reviewing radiologist indicated that there was a history of plantar fasciitis, but no facture-dislocation or destructive lesion was seen, nor were there significant heel spurs evident.  The examiner indicated that the Veteran's foot condition did not impact his ability to work.

VA treatment records indicate that the Veteran has used shoe inserts since at least August 2002 for foot and knee pain, and continues to wear shoe inserts daily.  See, e.g., November 2013, August 2013, August 2012, November 2011, September 2008, June 2007, October 2006, and August 2002 VA treatment records.

The Board finds that the left foot plantar fasciitis does not more nearly approximate severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, which is necessary to warrant an increased rating.  The October 2012 VA examination report indicated that the Veteran did not have a marked deformity, and there was no indication that the Veteran had swelling on use or characteristic callosities in either foot.  Rather, the evidence shows that for the period of the appeal, symptoms included pain on use, which could be alleviated in part by use of shoe inserts.  These symptoms are productive of a disability picture warranting no more than a 10 percent rating.

The Board has considered whether a higher disability rating than 10 percent for the left foot plantar fasciitis is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the Board notes that the Veteran reported having increased pain with prolonged standing and walking.  The Board observes, however, that the current 10 percent rating for the bilateral foot disability under Diagnostic Code 5276 contemplates the effects of any complaints of pain.  Moreover, the July 2012 VA examination report indicated that the Veteran did not have weak foot or any other foot injuries or physical findings, x-rays showed no abnormal findings, and the examiner indicated that the plantar fasciitis did not impact the Veteran's ability to work.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  

The current 10 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's left foot plantar fasciitis for the time period of the appeal.  In this regard, the Board notes that there is no medical evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or other foot injuries that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283.  Accordingly, the Board finds that no other diagnostic codes apply.

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected left foot plantar fasciitis for the entire appeal period, and the appeal is denied.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain on use, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

IV.  Rating Reduction

Law and Regulations

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 90 percent.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

Moreover, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, however, the 30 percent disability rating assigned to the service-connected cervical spine disability had been in effect for less than five years before the reduction took effect.  As such, the provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply.  

Prior to reducing a Veteran's disability rating, however, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).  A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Here, the reduction was based on a January 2014 VA examination.  In the examination, the Veteran reported that he took tramadol, methocarbamolol, and Mobic daily for pain, and that he experienced a constant pushing sensation on the back of his neck with intermittent daily sharp pains.  He also reported that the day before the examination, he had his first injection into his cervical spine.  Upon physical examination, the Veteran's forward flexion was to 40 degrees, extension was to 35 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 35 degrees, right lateral rotation was to 45 degrees, and left lateral rotation was to 65 degrees, for a combined range of motion of 245 degrees.  The Veteran had pain on motion, but after repetitive-use testing with 3 repetitions, all ranges of motion remained the same.  The examiner indicated that the Veteran's functional loss included less movement than normal, excess fatigability, incoordination and impaired ability to execute skilled movement smoothly, and pain on movement.  The examiner also indicated that the Veteran had guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  The examiner stated that the Veteran had no ankylosis of the spine, and that he had IVDS and incapacitating episodes, but that he had not had any incapacitating episodes over the past 12 months due to IVDS.  In addition, the examiner indicated that the Veteran's cervical spine condition impacted his ability to work, stating that he may have difficultly performing repeated lifting tasks due to his service-connected cervical spine issues and upper extremities issues.  Moreover, the examiner opined that the Veteran would have problems driving a bus, which was his occupation before he failed a physical in September 2013.  The examiner noted that the Veteran was then on FMLA leave until December 2013, at which time he was granted long-term disability for his neck and upper extremities issues.

The previous VA cervical spine examination, which was used as the basis for increasing the cervical spine disability from 20 percent to 30 percent, was conducted in September 2012.  In this examination, the Veteran reported that his neck pain and decreased range of motion was getting worse, and that he had just started physical therapy to help improve the range of motion.  He also reported that he took tramadol for the pain, that he got numbness in his right arm and hand, and had carpal tunnel in both hands with the right being worse than the left.  Upon physical examination, the Veteran's forward flexion was to 10 degrees, with objective evidence of painful motion beginning at zero degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with forward flexion to 10 degrees.  In addition, the Veteran's extension was to 20 degrees, with objective evidence of painful motion beginning at zero degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with extension to 20 degrees.  The examiner indicated that the Veteran's functional lost included more movement than normal, weakened movement, incoordination and impaired ability to execute skilled movement smoothly, and pain on movement. The examiner also indicated that the Veteran had IVDS and incapacitating episodes, but that he had not had any incapacitating episodes over the past 12 months due to IVDS.  Finally, the examiner opined that the Veteran's cervical spine condition impacted his ability to work, noting that the Veteran liked driving a bus because he could work for 3 hours and then take a break.  The examiner also reported that the Veteran had to switch hands he used on the steering wheel because he got tingling and pain in his hands.

The Board finds that the medical evidence does not show an improvement in the cervical spine disability.  Although the Veteran's range of motion was improved in the January 2014 examination, the Board finds it significant that the Veteran had just received an injection into his cervical spine the day before the examination.  At the time of the September 2012 examination, the Veteran had never had an injection.  Moreover, the Veteran's symptoms otherwise remained consistent between the examinations; in both examinations, he was taking pain medication, experienced pain and pain on movement, and incoordination and impaired ability to execute skilled movement smoothly.  

The Board also finds that the medical evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  There is also no evidence that the greater range of motion improved the Veteran's ability to function.  Rather, there is evidence that the Veteran quit working as a bus driver in September 2013 and that he is currently on long-term disability, due in part to the cervical spine disability.  At the time of the September 2012 examination, the Veteran was still employed as a bus driver.

As such, the Board finds that the June 2014 rating decision was improper and is void ab initio.  Accordingly, the 30 percent evaluation for the cervical spine disability is restored.


ORDER

Service connection for sleep apnea is granted.

Service connection for a left heel spur is denied.

An initial rating in excess of 10 percent for the service-connected left foot plantar fasciitis is denied.

Restoration of the 30 percent rating for the service-connected cervical spine disability is granted.


REMAND

Review of the record discloses that further development is necessary.  Specifically, the duty to assist has not been satisfied.  38 U.S.C.A. § 5103A.

Regarding the claim for service connection for right foot plantar fasciitis, the Veteran was afforded a VA examination in September 2012.  In the examination, the Veteran indicated that the claim was for the left foot and declined an examination of his right foot.  Accordingly, the examiner did not examine the Veteran's right foot.  The Board notes that at the time of the September 2012 examination, the Veteran had pending claims for a left heel spur and left foot plantar fasciitis.  Since that time, however, the Veteran submitted a notice of disagreement in January 2013 and a statement in lieu of a VA Form 9 in August 2013 on the issue of service connection for right foot plantar fasciitis.  In light of the above confusion, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any right foot disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

Regarding the claim for an increased rating for the service-connected cervical spine disability, the January 2014 VA cervical spine examination indicates that the Veteran was treated by a Dr. Piperas.  The Veteran reported in the examination that Dr. Piperas gave him an injection into is cervical spine the day before the examination.  It is unclear whether Dr. Piperas is a VA physician or a private physician; however, no such records of an injection into the Veteran's cervical spine in January 2014 are associated with the claims file.  Furthermore, the Veteran also stated in the January 2014 examination that failed a physical with his employer, Omaha Public Schools, in September 2013, and that he was on FMLA leave until December 2013 and long-term disability since then.  The claims file contains a medical certification dated September 18, 2013, but no other documentation is currently associated with the claims file.  The RO should attempt to associate with the claims file all records from Dr. Piperas and all records pertinent to the Veteran's 2013 employment physical and subsequent FMLA leave and long-term disability.

Regarding the claims for an increased rating for the lumbar spine disability, increased ratings for radiculopathy of the left and right upper extremities, and entitlement to TDIU, the Veteran submitted a timely notice of disagreement with the February 2014 rating decision that continued a 20 percent disability rating for the lumbar spine disability, continued a 20 percent disability rating for right upper extremity radiculopathy, continued a 20 percent disability rating for left upper extremity radiculopathy, and denied entitlement to TDIU.  As such, the February 2014 rating decision is not final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a); 20.301(a).  A Statement of the Case should be issued as to the issues of an increased rating for the lumbar spine disability, increased ratings for radiculopathy of the left and right upper extremities, and entitlement to TDIU.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue. Id. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Dr. Piperas and the Omaha Public School System, related to the cervical spine disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from July 2014 to present.  

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any current right foot disability.  The examiner should review the claims file and should note that review in the report. 

If a right foot disability is found, the examiner should opine if is at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's service.  Complete rationales for any opinions should be provided.

4.  Furnish a Statement of the Case as to the issues of entitlement to an increased rating for the lumbar spine disability, increased ratings for radiculopathy of the left and right upper extremities, and entitlement to TDIU.  Only if the Veteran perfects an appeal as to these matters should they be certified and returned to the Board for the purpose of appellate review.

5.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


